     Case 3:19-cv-00970-JLS-AHG Document 148 Filed 12/29/20 PageID.6722 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL d/b/a                        Case No.: 19-CV-970 JLS (WVG)
       Orthopaedic Institute For Children,
12
                                        Plaintiff,       ORDER GRANTING DEFENDANTS’
13                                                       EX PARTE APPLICATION FOR
       v.                                                ORDER MODIFYING BRIEFING
14
                                                         SCHEDULE
       DJO GLOBAL, INC. and
15
       DJO FINANCE LLC,
                                                         (ECF No. 146)
16                                   Defendants.
17
18
19          Presently before the Court are Defendants DJO Global, Inc. and DJO Finance LLC’s
20    Ex Parte Application for Order Modifying Briefing Schedule (ECF No. 146) and Plaintiff
21    Orthopaedic Hospital’s Opposition to Defendants’ Application (ECF No. 147).
22    Defendants requests the Court amend the briefing schedule for Plaintiff’s Motion for Leave
23    to File an Amended Complaint (ECF No. 145) to allow Defendants an additional week to
24    respond to the Motion due to the Christmas and New Year’s holidays (ECF No. 146 at 1).
25    Under the present schedule, Defendants’ response is due on January 7, 2021 (ECF No. 146
26    at 1). Plaintiff opposes the request and argues that “an extension should be unnecessary”
27    because Defendants were on notice that Plaintiff planned to file the present Motion (ECF
28    ///

                                                     1
                                                                              19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 148 Filed 12/29/20 PageID.6723 Page 2 of 2



 1    No. 147 at 1). The Court finds that Defendants’ requested extension is modest and will not
 2    affect any other case deadlines.
 3          Good cause appearing, the Court GRANTS Defendants’ Motion (ECF No. 146).
 4    The Court CONTINUES the hearing on Plaintiff’s Motion for Leave to File an Amended
 5    Complaint (ECF No. 145) to January 28, 2021, at 1:30 p.m.
 6          The Court sets the briefing on Plaintiff’s Motion for Leave to File an Amended
 7    Complaint as follows:
 8          •      Defendants’ response to the Motion shall be filed on or before January 14,
 9                 2021; and
10          •      Plaintiff’s reply in support of the Motion, if any, shall be filed on or before
11                 January 21, 2021.
12          IT IS SO ORDERED.
13    Dated: December 28, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                19-CV-970 JLS (WVG)
